DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 2,620,845; previously cited).
	Lord, in the embodiment shown in Fig. 12, discloses a non-pneumatic tire comprising a tread 96 configured to come in contact with the ground, a rim 98 configured to be connected with an axle (evident from Fig. 12 that rim 98 is capable of being connected with an axle), and a spoke unit 97 that serves as a structural support between the rim and the tread (Fig. 12), wherein the spoke unit is formed in a meta structure in which unit structures 78 are repeated (Fig. 12), and wherein each unit structure comprises a cavity (unlabeled cavity of diamond 78) in which a longitudinal separation wall or a transverse separation wall 79 lay across, wherein each unit structure of the spoke unit has a tube shape having the cavity in the circumferential direction of the tire (Fig. 12), wherein a cross-sectional shape of each unit structure of the spoke unit has a longitudinal protrusion (unlabeled vertical diagonals of 78 shown in Fig. 12) and a transverse protrusion (unlabeled horizontal diagonals of 78 shown in Fig. 12), and wherein a side wall of the transverse protrusion of an outer unit structure of the spoke unit protrudes, thereby forming a circumferential ridge (unlabeled, but shown in Fig. 12) and a groove (unlabeled, but shown in Fig. 12).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Ma et al. (US 2011/0168313 A1; hereinafter “Ma”; previously cited and applied).
Lord fails to expressly disclose the unit structures of the spoke unit being arranged 5 by 8 transversely and longitudinally, respectively, between the tread and the rim.
	Ma, however, teaches a non-pneumatic tire in which the number of unit structures of the spoke unit can be varied in the transverse and longitudinal directions depending upon the intended use and desired size of the tire (paragraphs [0045] and [0048]; Figs. 15-17).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Lord so that 
the unit structures of the spoke unit are arranged 5 by 8 transversely and longitudinally, respectively, between the tread and the rim to ensure that the tire has desired cushionability and rigidity for its intended use and desired size.

Allowable Subject Matter
7.	Claims 4-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	Claims 11-17 allowed.




Response to Arguments
9.	Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617